DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “Provided is” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Figures 1, 2 and 7 have shaded and blurred images.  Formal replace drawings are needed; and
Reference characters 20 (see paragraph 0028, line 10), 19 (see paragraph 0031, line 3) and 120 (see paragraph 0038, line 7) are not present in any of the drawings.
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0038, on line 2, it appears that “may contain” should be deleted; 
In paragraph 0040, on line 2, “118” should be “219, 319”; and
In paragraph 0041, on line 7, “10” should be “100”
Appropriate correction is required.

Claim Objections
Claims 10, 11 and 16 are objected to because of the following informalities:  
In regard to claims 10 and 11, on line 3 of these claims, the term “color brush” is unclear, i.e., since the “brush insert, stem and cap or plug” (see line 10, lines 1-2) and the “brush insert” (see claim 11, line 1) do not include a brush (the specification defines the brush 12 as an element separate from the brush insert 16, stem 14 and cap/plug 219/319) it is unclear as to how the claim can define the color of the brush as being different.
In regard to claim 16, on line 1, after “applicator” (both occurrences), “device” should be inserted (see claim 13, lines 2 and 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, an antecedent basis for “the threads of a bottle” (see line 2) has not been defined.
In regard to claim 9, an antecedent basis for “the bottle” (see lines 3-4) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (US 2018/0317629, as cited by the Applicant, hereinafter DeSimone).
In regard to claim 1, DeSimone discloses a nail polish or treatment applicator (see the abstract) comprising:
a brush 124 (see Figure 3) having a first end 144 and a second end 140 wherein the first end 144 is used to apply a nail polish or nail treatment;
a brush insert (not shown in the drawings, see paragraph 0068 wherein it is disclosed two “connected” elements, such as brush 124 connected to stem 120 (see paragraph 0074, line 5) may be connected through an intermediate part wherein the intermediate part between the brush 124 and the stem 120 defines the claimed brush insert) having a first mating end and a second mating end wherein the first mating end is attached to the second end 140 of the brush; and
a stem 120 having a first end 136 operatively coupled to the second mating end of the brush insert.
In regard to claim 2, the DeSimone device includes a “plug or cap” 128.
In regard to claim 3, the plug or cap 128 is operatively connected to a second end 132 of the stem.
In regard to claim 4, the plug or cap 28 and the stem 120 are formed as an integrated unit (see Figure 4).
In regard to claim 5, the DeSimone device further includes an over cap 100.
In regard to claim 6, the over cap 100 is operatively connected to the plug or cap 128.
In regard to claim 7, the plug or cap 128 is inserted into an interior portion 116 of the over cap 100 (see Figure 4).
In regard to claim 8, the over cap 100 comprises threads that mate with threads on a bottle (see paragraph 0077, lines 13-16).
In regard to claim 9, the nail polish or treatment applicator may be interchanged with a second nail polish or treatment applicator (see paragraph 0071, lines 3-7) having a different size or shape (see paragraph 0088, lines 1-5) and operatively coupled to the bottle (via the over cap 100).
In regard to claim 10, as discussed above, the nail polish or treatment applicator (defined by the brush insert, stem 120 and cap or plug 128) may be interchanged with a second nail polish and treatment applicator (defined by a second brush insert, stem 120 and cap or plug 128) having a different size or shape and operatively coupled to the over cap 100.
In regard to claim 12, the nail polish or treatment applicator is configured to apply a “traditional” nail polish (see paragraph 0070, lines 1-3).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (U.S. Patent 8,689,800).
In regard to claim 1, Gueret discloses a treatment applicator comprising:
a brush 100 having a first end and a second end wherein the first end is used to apply a treatment;
a brush insert 110 (see Figures 21 and 22) having a first mating end and a second mating end wherein the first mating end is attached to the second end of the brush; and
a stem 4 (see Figure 23) having a first end operatively coupled to the second mating end of the brush insert.   As discussed above, statements of intended use, i.e., “A nail polish or treatment applicator”, do not lend any patentable structure to the claim.  Further, the brush in the Gueret device is capable of applying nail polish or treatment to a nail should a user so choose to employ the device.
In regard to claim 11, the brush with the brush insert 110  may be interchanged with a second brush/brush insert 110 wherein the second brush insert has a different shape (see column 10, lines 61-65) and is operatively coupled to the stem 4. 
  
Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/099845 (hereinafter ‘845).
In regard to claim 13, the ‘845 reference discloses a brush system comprising:
a first applicator device 30 (see Figure 3);
a second applicator device 130; and
a bottle 20 configured to operatively mate with both the first and second applicator device.  It is noted that statements of intended use, i.e., “A nail brush system”, do not lend any patentable structure to the claim.  Further, the brush in the ‘845 device is capable of applying product to a nail should a user so choose to employ the device.
In regard to claim 14, the first and second applicator devise including threading 36c, 136c that mates with threading 26a on a neck 26 of the bottle 20.
In regard to claim 15, the first applicator device is different in size than the second applicator (see page 9, lines 25-33 and Figure 3).
In regard to claim 16, the first and second applicator devices are interchangeable with the bottle to provide application of a base coat or a top coat (see page 1, lines 12-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘845.
As discussed above, the ‘845 reference discloses a brush system having first and second different applicator devices 30, 130 for applying a base or top coat.  Although the ‘845 reference does not specifically disclose the claimed method of use of the device, as the application device 30, 130 are interchangeable with the bottle, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the different application devices can be employed to remove product from the bottle at various times and in various orders, including those claimed, without effecting the overall operation of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Then Arredondo and Dumler references are cited as being directed to the state of the art as teaching of cosmetic applicator devices wherein the applicator may be exchanged for a different style of applicator.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
5/9/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754